UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-120682 ENVIRONMENTAL CONTROL CORP. (Exact name of registrant as specified in its charter) Nevada 20-3626387 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 85 Kenmount Road St. John’s, Newfoundland, Canada A1B 3N7 (Address of principal executive offices) (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of August 12, 2009 the registrant had 45,369,068 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3.Quantitative and Qualitative Disclosures About Market Risk 9 Item 4.Controls and Procedures 9 PART II – OTHER INFORMATION Item 1.Legal Proceedings 10 Item 2.Unregistered Sales of Equity Securities 10 Item 3.Defaults Upon Senior Securities 10 Item 4.Submission of Matters to a Vote of Security Holders 10 Item 5.Other Information 10 Item 6.Exhibits 11 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The unaudited interim financial statements of Environmental Control Corp. follow. All currency references in this report are to Canadian dollars unless otherwise noted. Environmental Control Corp. (A Development Stage Company)
